Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to applicant’s filing on September 30, 2020.  Claims 1-20 are pending.

Priority
Acknowledgment is made of applicant's claim for priority under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a) based upon an application filed in Europe (EP) on January 29, 2019. The claim for priority cannot be based on said application because the subsequent nonprovisional or international application designating the United States was filed more than twelve months thereafter and no petition under 37 CFR 1.55 or request under PCT Rule 26bis.3 to restore the right of priority has been granted.
Applicant may wish to file a petition under 37 CFR 1.55(c) to restore the right of priority if the subsequent application was filed within two months from the expiration of the twelve-month period and the delay was unintentional.  A petition to restore the right of priority must include: (1) the priority claim under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a) in an application data sheet, identifying the foreign application to which priority is claimed, by specifying the application number, country (or intellectual property authority), day, month, and year of its filing (unless previously submitted); (2) the petition fee set forth in 37 CFR 1.17(m); and (3) a statement that the delay in filing the subsequent application within the twelve-month period was unintentional.  The petition to restore the right of priority must be filed in the subsequent application, or in the earliest nonprovisional application claiming benefit under 35 U.S.C. 120, 121, 365(c), or 386(c) to the subsequent application, if such subsequent application is not a nonprovisional application.  The Director may require additional information where there is a question whether the delay was unintentional.  The petition should be addressed to:  Mail Stop Petition, Commissioner for Patents, P.O. Box 1450, Alexandria, Virginia 22313-1450.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,829,204 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are identical to the first iteration of claims filed in the prior application.  While the present claims are not identical to the amended allowed claims, one having ordinary skill in the art would recognize that present claims would be obvious in light of the previous claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: an air compressor; a high speed electric motor; and a pressure control valve.  Page 7 lines 13-18 state “An electric reaction control system (ERCS) 100 can include an aircraft 10, high pressure air ducting 12, an air compressor 14, a high-speed electric motor 16, roll nozzles 18, a pressure control valve 20, yaw nozzles 22, and pitch nozzles 24. The electric reaction control system 100 is configured to alter the orientation of the aircraft 10 during flight.”  The specification indicates the elements are essential and are therefore necessary in the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-8, 10-13 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leruth, WO 2017129953 A1.

Regarding claim 1, Leruth teaches a minimum lag-time electric reaction control system, comprising: 
an aircraft having air ducting configured to control pitch, roll, and yaw, disposed within the aircraft; (Leruth, see at least ¶ [0011] which states “The lift system includes at least one pressure vessel and one, or preferably a set of lift nozzles. The one or more pressure vessel holds a fluid under pressure. Preferably the fluid is a gas, such as air, however a liquid or vapour may be used. The fluid is delivered from the or each pressure vessel to the or each lift nozzle through one or more pipes or through other means.”)
a plurality of nozzles disposed along pitch, roll, and yaw axes at extremities of the aircraft operably coupled to the ducting and configured to selectively expel a burst of air to alter the pitch, roll, and yaw orientation of the aircraft during flight; (Leruth, see at least ¶ [0011] which states “The lift system includes at least one pressure vessel and one, or preferably a set of lift nozzles. The one or more pressure vessel holds a fluid under pressure. Preferably the fluid is a gas, such as air, however a liquid or vapour may be used. The fluid is delivered from the or each pressure vessel to the or each lift nozzle through one or more pipes or through other means.”) and 
a flight control computer configured to generate signals. (Leruth, see at least ¶ [0031] which states “The set of valves 19-30 regulate the supply of air under pressure to the nozzles 3-14. The set of valves 19-30 is regulated by a vehicle control system 31. The nozzles 3¬14 deliver a thrust produced by the jet of air flowing out of the nozzles 3-14. The lift system thrust is the force resulting from the thrusts delivered by the nozzles 3-14. During the takeoff phase, the vehicle control system 31 regulates the set of valves 19-30 to provide a lift thrust with a magnitude greater than the weight of the wing-in ground effect vehicle 1. As a consequence, the lift system thrust provides an initial vertical acceleration to the wing-in-ground effect vehicle 1. The vehicle control system 31 regulates flow independently to each individual valve 19-30 to adjust the vertical acceleration and position, the pitch and roll angles of the wing-in-ground effect vehicle 1 during the operation of the lift system. The vehicle control system 31 receives input information from integrated accelerometers sensors and a controller 32, such as a joystick, manually operable by a pilot seated in seat 42.”)
Leruth does not specifically teach the flight control computer configured to generate signals to vary timing, duration, and sequence of the burst of air from each of the plurality of nozzles.  However, it would have been obvious to one having ordinary skill in the art at the time of invention that the vehicle control system taught by Leruth would have been capable of generating signals that would control the nozzles, including in such a way as to vary timing, duration, and sequence of the burst of air as this would be a programming exercise that a vehicle control system would be capable of performing as well as that it would be obvious to try as it would be choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.

Regarding claim 2, Leruth teaches a minimum lag-time electric reaction control system, wherein each nozzle includes an aperture that controllably varies in size. (Leruth, see at least ¶ [0026] which states “Extra manoeuvring nozzles may be provided to the wing-in-ground-effect vehicle in addition to the lift nozzles of the lift system in order to expand the movement capabilities of the wing-in-ground effect vehicle during flight. For example, manoeuvring nozzles can provide facility to brake (reverse thrust) and/or lateral movement or a control over the yaw angle of the wing-in-ground effect vehicle. The extra manoeuvring nozzles may typically be supplied with compressed fluid from the lift system pressure vessel. The fluid supply may be regulated by valves which are controlled by the vehicle control system.”) While Leruth does not specifically state that the nozzles include a variable aperature, one having ordinary skill in the art would recognize that this would be well know, that Leruth teaches adjustable nozzles, and that it would be obvious to try as it would be choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  Therefore, the claim scope is not of patentable distinction.

Regarding claim 3, Leruth teaches a minimum lag-time electric reaction control system, wherein the flight control computer is configured to control the nozzle. (Leruth, see at least ¶ [0031]) Leruth does not specifically teaches the flight control computer being configured to control the size of the aperture. While Leruth does not specifically state that the nozzles include a variable aperature nor that the control system controls it, one having ordinary skill in the art would recognize that this would be well know, that Leruth teaches adjustable nozzles controlled by the system, and that it would be obvious to try as it would be choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  Therefore, the claim scope is not of patentable distinction.

Regarding claim 4, Leruth teaches a minimum lag-time electric reaction control system, wherein the flight control computer is operably coupled to an input device. (Leruth, see at least ¶ [0031]) (see claim 1 above for rationale supporting obviousness, motivation, and reason to combine.)

Regarding claim 5, Leruth teaches a minimum lag-time electric reaction control system, further comprising an air compressor operably coupled to the ducting and configured to pressurize air in the ducting. (Leruth, see at least ¶ [0021] which states “The air compressor (34) may be an electric air compressor (34) powered by an electric battery or a mechanical air compressor (34) typically powered by an engine or turbocharger of the wing-in-ground effect vehicle. The air compressor (34) may be regulated by a pressure control system (39). The pressure control system (39) typically receives input information from a sensor such as a vessel pressure sensor (40) or from a manual command.”) (see claim 1 above for rationale supporting obviousness, motivation, and reason to combine.)

Regarding claim 6, Leruth teaches a minimum lag-time electric reaction control system, wherein the air compressor is a centrifugal air compressor. (Leruth, see at least ¶ [0021] which states “The air compressor (34) may be an electric air compressor (34) powered by an electric battery or a mechanical air compressor (34) typically powered by an engine or turbocharger of the wing-in-ground effect vehicle. The air compressor (34) may be regulated by a pressure control system (39). The pressure control system (39) typically receives input information from a sensor such as a vessel pressure sensor (40) or from a manual command.”) (see claim 1 above for rationale supporting obviousness, motivation, and reason to combine.)

Regarding claim 7, Leruth teaches a minimum lag-time electric reaction control system, wherein the air compressor is an axial air compressor. (Leruth, see at least ¶ [0021] which states “The air compressor (34) may be an electric air compressor (34) powered by an electric battery or a mechanical air compressor (34) typically powered by an engine or turbocharger of the wing-in-ground effect vehicle. The air compressor (34) may be regulated by a pressure control system (39). The pressure control system (39) typically receives input information from a sensor such as a vessel pressure sensor (40) or from a manual command.”) (see claim 1 above for rationale supporting obviousness, motivation, and reason to combine.)

Regarding claim 8, Leruth teaches a minimum lag-time electric reaction control system, wherein the nozzles are located on opposite 31 sides of a wing tip. (Leruth, see at least ¶ [0021] which states “Six nozzles 3, 4, 5, 6, 7, 8 and 9, 10, 11, 12, 13, 14 are placed symmetrically with half the nozzles being located on each side of the plane formed by the vertical and longitudinal axes of the wing-in ground effect vehicle 1. On each side, the six nozzles 3-8 and 9-14 are placed parallel to the longitudinal axis of the wing-in ground effect vehicle. Six nozzles 3, 4,5,9, 10, 11 are placed to the front (relative to the centre of gravity of the wing-in-ground effect vehicle 1) of the wing-in-ground effect vehicle 1 and six nozzles 6, 7, 8, 12, 13, 14 are placed at the back of the wing-in-ground effect vehicle 1. The axes of the nozzles 3-14 are parallel to the vertical axis of the wing-in-ground effect vehicle 1. Air under pressure is held by the pressure vessel 2 and the pipes 17 and 18, to be delivered through the set of pipes 17,18 and valves 19,20,21,22,23,24,25,26,27,28,29,30. The compressed air is delivered at the top (inlet port) of the nozzles 3-14, when the valves 19-30 are opened. The nozzles 3-14 expel the jet of air downward to generate an upthrust.”) (see claim 1 above for rationale supporting obviousness, motivation, and reason to combine.)


Regarding claim 10, Leruth teaches a minimum lag-time electric reaction control system, wherein the nozzles are located near the fore and aft ends of the aircraft. (Leruth, see at least ¶ [0018] which states “The lift system may be operated to stabilize the pitch and roll angles of the wing-in‑ground effect vehicle during flight. For example the down-thrust or up-thrust applied on approach to a depression or elevation may be directed through dirigible nozzles or distributed to fore and aft or port and starboard nozzles to minimize unwanted pitch and roll. The control system may control the direction or distribution of thrust in response to input values sensed from trim sensors such as pitch, roll and yaw sensors.”) (see claim 1 above for rationale supporting obviousness, motivation, and reason to combine.)

Regarding claim 11, Leruth teaches a minimum-lag method for controlling the orientation of an aircraft, comprising: 
generating an air pressure in an aircraft air duct configured to control pitch, roll, and yaw; receiving input related to the pitch, roll, and yaw orientation of the aircraft; (Leruth, see at least ¶ [0011] which states “The lift system includes at least one pressure vessel and one, or preferably a set of lift nozzles. The one or more pressure vessel holds a fluid under pressure. Preferably the fluid is a gas, such as air, however a liquid or vapour may be used. The fluid is delivered from the or each pressure vessel to the or each lift nozzle through one or more pipes or through other means.”) and 
regulating expulsion of a burst of air through one or more nozzles by receiving control signals from a flight control computer.  (Leruth, see at least ¶ [0031] which states “The set of valves 19-30 regulate the supply of air under pressure to the nozzles 3-14. The set of valves 19-30 is regulated by a vehicle control system 31. The nozzles 3¬14 deliver a thrust produced by the jet of air flowing out of the nozzles 3-14. The lift system thrust is the force resulting from the thrusts delivered by the nozzles 3-14. During the takeoff phase, the vehicle control system 31 regulates the set of valves 19-30 to provide a lift thrust with a magnitude greater than the weight of the wing-in ground effect vehicle 1. As a consequence, the lift system thrust provides an initial vertical acceleration to the wing-in-ground effect vehicle 1. The vehicle control system 31 regulates flow independently to each individual valve 19-30 to adjust the vertical acceleration and position, the pitch and roll angles of the wing-in-ground effect vehicle 1 during the operation of the lift system. The vehicle control system 31 receives input information from integrated accelerometers sensors and a controller 32, such as a joystick, manually operable by a pilot seated in seat 42.”)
Leruth does not specifically teach the flight control computer configured to generate signals to vary timing, duration, and sequence of the burst of air from each of the plurality of nozzles to alter the orientation of the aircraft during flight.  However, it would have been obvious to one having ordinary skill in the art at the time of invention that the vehicle control system taught by Leruth would have been capable of generating signals that would control the nozzles, including in such a way as to vary timing, duration, and sequence of the burst of air as this would be a programming exercise that a vehicle control system would be capable of performing as well as that it would be obvious to try as it would be choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.
 
Regarding claim 12, Leruth teaches a minimum-lag method for controlling the orientation of an aircraft, wherein the aircraft's pitch is controlled by expelling a burst of air from the nozzle located near the fore end or aft end of the aircraft. (Leruth, see at least ¶ [0018] which states “The lift system may be operated to stabilize the pitch and roll angles of the wing-in‑ground effect vehicle during flight. For example the down-thrust or up-thrust applied on approach to a depression or elevation may be directed through dirigible nozzles or distributed to fore and aft or port and starboard nozzles to minimize unwanted pitch and roll. The control system may control the direction or distribution of thrust in response to input values sensed from trim sensors such as pitch, roll and yaw sensors.”) (see claim 11 above for rationale supporting obviousness, motivation, and reason to combine.)

Regarding claim 13, Leruth teaches a minimum-lag method for controlling the orientation of an aircraft, wherein the aircraft's roll is controlled by expelling a burst of air from the nozzle located on the top of a wing tip on the starboard side and the bottom of a wing tip on the port side or the top of a wing tip on the port side and the bottom of a wing tip on the starboard side.

Regarding claim 15, Leruth teaches a minimum-lag method for controlling the orientation of an aircraft, wherein each nozzle includes an aperture that controllably varies in size. (Leruth, see at least ¶ [0026] which states “Extra manoeuvring nozzles may be provided to the wing-in-ground-effect vehicle in addition to the lift nozzles of the lift system in order to expand the movement capabilities of the wing-in-ground effect vehicle during flight. For example, manoeuvring nozzles can provide facility to brake (reverse thrust) and/or lateral movement or a control over the yaw angle of the wing-in-ground effect vehicle. The extra manoeuvring nozzles may typically be supplied with compressed fluid from the lift system pressure vessel. The fluid supply may be regulated by valves which are controlled by the vehicle control system.”) While Leruth does not specifically state that the nozzles include a variable aperature, one having ordinary skill in the art would recognize that this would be well know, that Leruth teaches adjustable nozzles, and that it would be obvious to try as it would be choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  Therefore, the claim scope is not of patentable distinction.

Regarding claim 16, Leruth teaches a minimum-lag method for controlling the orientation of an aircraft, further comprising controlling the size of the aperture via a flight control computer. (Leruth, see at least ¶ [0031]) Leruth does not specifically teaches the flight control computer being configured to control the size of the aperture. While Leruth does not specifically state that the nozzles include a variable aperature nor that the control system controls it, one having ordinary skill in the art would recognize that this would be well know, that Leruth teaches adjustable nozzles controlled by the system, and that it would be obvious to try as it would be choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  Therefore, the claim scope is not of patentable distinction.

Regarding claim 17, Leruth teaches a minimum-lag method for controlling the orientation of an aircraft, wherein the flight control computer receives data from a user input device. (Leruth, see at least ¶ [0031]) (see claim 11 above for rationale supporting obviousness, motivation, and reason to combine.)

Regarding claim 18, Leruth teaches a minimum-lag method for controlling the orientation of an aircraft, further comprising pressurizing air in the ducting via an air compressor. (Leruth, see at least ¶ [0021] which states “The air compressor (34) may be an electric air compressor (34) powered by an electric battery or a mechanical air compressor (34) typically powered by an engine or turbocharger of the wing-in-ground effect vehicle. The air compressor (34) may be regulated by a pressure control system (39). The pressure control system (39) typically receives input information from a sensor such as a vessel pressure sensor (40) or from a manual command.”) (see claim 11 above for rationale supporting obviousness, motivation, and reason to combine.)

Regarding claim 19, Leruth teaches a minimum-lag method for controlling the orientation of an aircraft, wherein the air compressor is a centrifugal air compressor. (Leruth, see at least ¶ [0021] which states “The air compressor (34) may be an electric air compressor (34) powered by an electric battery or a mechanical air compressor (34) typically powered by an engine or turbocharger of the wing-in-ground effect vehicle. The air compressor (34) may be regulated by a pressure control system (39). The pressure control system (39) typically receives input information from a sensor such as a vessel pressure sensor (40) or from a manual command.”) (see claim 11 above for rationale supporting obviousness, motivation, and reason to combine.)

Regarding claim 20, Leruth teaches a minimum-lag method for controlling the orientation of an aircraft, wherein the air compressor is an axial air compressor. (Leruth, see at least ¶ [0021] which states “The air compressor (34) may be an electric air compressor (34) powered by an electric battery or a mechanical air compressor (34) typically powered by an engine or turbocharger of the wing-in-ground effect vehicle. The air compressor (34) may be regulated by a pressure control system (39). The pressure control system (39) typically receives input information from a sensor such as a vessel pressure sensor (40) or from a manual command.”) (see claim 11 above for rationale supporting obviousness, motivation, and reason to combine.)

Allowable Subject Matter
Claims 9 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and Double Patenting set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  Claims 9 and 14 are also  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P SWEENEY whose telephone number is (313)446-4906. The examiner can normally be reached on Monday-Thursday from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee, can be reached at telephone number 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/BRIAN P SWEENEY/               Primary Examiner, Art Unit 3668